Citation Nr: 1712832	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  14-28 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois. 


THE ISSUES

1. Entitlement to a compensable evaluation of epigastric hernioplasty (claimed as stomach condition), to include a compensable disability rating for a post-operative epigastric hernioplasty scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from February 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    Jurisdiction is with the VA RO in Chicago, Illinois.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's epigastric hernioplasty  has not manifested weakening of the abdominal wall, and there is no indication for a supporting belt.  

2.  The Veteran credibly asserted that his post-operative epigastric hernioplasty scar is painful.  
CONCLUSIONS OF LAW


1.  The criteria for a compensable disability rating for epigastric hernioplasty have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 7339.  

2.  The criteria for an evaluation of 10 percent for a post-operative scar related to an epigastric hernioplasty have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
Here, the RO provided the Veteran with an adequate pre-adjudication VCAA notice by a letter dated in December 2011.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and DD Form 214 are on file.  Additionally, there are no outstanding post-service treatment records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In this case, the Veteran was afforded VA examination for his stomach condition in February 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2012 opinion is adequate to decide the case.  The opinion sufficiently addresses the central medical issue in this case to allow the Board to make a fully informed determination and is supported by rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examiner's opinion was predicated on a full reading of all available records, including the Veteran's service treatment records, post-service treatment records, as well as the Veteran's lay statements.  Barr, 21 Vet. App. 303, 312; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).

Additionally, the evidence of record, lay and medical, does not indicate that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in December 2012.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  See 38 C.F.R. § 4.7.  The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 
After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's service-connected epigastric hernioplasty is currently rated as noncompensable for the period on appeal under 38 C.F.R. § 4.114, Code 7339. 

Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7339,  a 20 percent rating is provided for a post-operative ventral hernia which is small, not well supported by belt under ordinary conditions, or a healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.  A 40 percent rating is warranted for a large ventral hernia which is not well supported by belt under ordinary conditions.  A 100 percent rating is warranted for a massive ventral hernia which is persistent with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  Wounds, postoperative, healed, no disability, belt not indicated, warrants a noncompensable rating.  38 C.F.R. § 4.114, DC 7339.

With regard to the evidentiary record, during the February 2012 VA examination, the Veteran stated that he had tenderness since his surgery, but that it did not impact his ability to function; "he always knows something is there."  The Veteran stated that the surgical site and above his umbilicus was sensitive to the touch and when he bent forward, but the condition "has never stopped him from doing anything."  The examiner noted that the Veteran did not have a hernia, but that there was tenderness above the umbilicus.  See  February 2012 VA Examination.  On examination, the examiner found no evidence of residual digestive disability, and the scar was noted as stable.  See id.  Further, there was no sign of weakening abdominal walls, or for the need of a support belt.  See id.  Additionally, nothing in the record is inconsistent with the findings of the February 2012 examination report during the appeal period.   

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology do not show that his disabilities more nearly approximate the assignment of compensable rating pursuant to DC 7339 at any point during the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for the Veteran's epigastric hernioplasty under that diagnostic code during the relevant periods on appeal.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration has been given to assigning staged ratings.   However, at no time during the periods in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Nevertheless, the record reflects that the Veteran has a single post-operative scar from surgery for his service-connected epigastric hernioplasty.  Moreover, the Veteran contends that his scar is painful and asks that he be awarded a 10 percent disability rating pursuant to DC 7804.  See August 2014 VA Form 9.  In support of his assertion, he provided a statement from Dr. S.Y., indicating that the Veteran has a supraumbilical scar that is tender on palpation.  On review of the evidence of record, the Board agrees with the Veteran.  

DC 7804 provides evaluations for scars that are unstable or painful.   A 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned if there are three or four scars that are unstable or painful.  An additional 10 percent evaluation is added if one or more scars are both unstable and painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Scars evaluated under DC 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  See Notes (1)-(3) to 38C.F.R. § 4.118, DC 7804.  

DC 7801 provides a 10 percent evaluation for scars other than of the head, face, or neck that are deep and nonlinear, that cover an area at least 6 square inches, but less than 12 square inches, with higher evaluations for scars of greater areas.  The February 2012 VA examination indicated that the Veteran's scar covered less than 6 square inches, and no evidence of record indicates otherwise. Therefore, the evidence of record does not warrant a rating under DC 7801.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to provide evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Although the February 2012 VA examiner noted that the Veteran had a scar related to his August 1967 surgery that was neither unstable nor painful, as noted above the Veteran asserts that the scar related to his service-connected epigastric hernioplasty is painful.  See August 2014 VA Form 9; see also January 2017 Brief of Appellant.  Additionally, the February 2012 VA examiner noted the Veteran's statements regarding the tenderness and sensitivity to the touch of the surgical site and above his umbilicus.  And, Dr. S.Y. similarly noted that the Veteran has a supraumbilical scar that is tender on palpation.        

As the Veteran's statements regarding the painfulness of his scar are in relation to something that he could readily observe (pain), the Board finds this constitutes competent evidence.  See Layno, 6 Vet. App. 465.  Additionally, the Board finds that the Veteran has credibly and consistently described that he has pain in the area of his epigastric hernioplasty scar.    

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Although the February 2012 examiner noted that the Veteran's scar was not painful, the Board finds that the Veteran has credibly described his epigastric hernioplasty scar as painful, which places the evidence at least in equipoise on that issue.   Accordingly, the Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a 10 percent disability rating under DC 7804 is warranted here.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Nevertheless, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent because the Veteran does not meet the 20 percent rating criteria, which would require more than two scars that are either unstable or painful, or a scar that is both painful and unstable.  The Board has also considered other potentially applicable diagnostic codes pertaining to scars that are not of the head, face, or neck.  Nevertheless, the Board finds that a higher or separate evaluation is not warranted at any time, as the record reflects that the scar is under a certain size, stable, and not productive of other disabling effects.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.


III. Extraschedular Consideration

The Board has also considered whether the rating issue should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  However, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. A comparison between the level of severity and symptomatology with the established criteria shows that the rating criteria reasonably describe each respective manifestation of the disability at issue.  To the extent that the Veteran has complained of tenderness and pain, these symptoms have already been considered by his evaluation for his epigastric hernioplasty and post-operative scar.  The pertinent manifestations and symptomatology are contemplated by the applicable codes and the rating assigned adequately compensates him for his disability level. His reported symptoms do not reach a level beyond the normal disability picture for someone with an epigastric hernioplasty and post-operative scar.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been asserted by the Veteran or reasonably raised by the record.   Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

Entitlement to an increased evaluation of epigastric hernioplasty (claimed as stomach condition), currently zero percent disabling, is denied.  


Entitlement to a 10 percent rating for a post-operative epigastric hernioplasty scar is granted subject to the laws and regulations governing the payment of VA benefits.  


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


